This is an appeal from a judgment in favor of plaintiff and against the defendants brought to this court upon the judgment-roll.
The sole point presented for determination is as to whether or not the trial court, in overruling the defendants' general demurrer to the complaint committed error.
The complaint alleges that "On the 14th day of February, 1913, defendants became indebted to the plaintiff in the sum of $383.90 by virtue of a certain writ of garnishment being served upon said defendants by the sheriff of the county of Alameda" in that certain action "in which the San Francisco Commercial Agency was the plaintiff, and one Margaret Hall the defendant." *Page 157 
The statute on the subject, it is true, in the case of a garnishment requires that the sheriff in executing the writ shall not only leave a copy of the writ with the person owing the debt to the defendant, but also a notice that the debt owing by him to the defendant is attached in pursuance of such writ. But we think the complaint, in the absence of a special demurrer, states sufficient facts to constitute a cause of action; and it was so held in the recent case of Midway FiveOil Co. v. Citizens Nat. Bank of Los Angeles, 25 Cal.App. 366, [143 P. 800].
Judgment affirmed.